Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2016

                                     No. 04-16-00348-CV

                                      Tammie JOLLIFF,
                                         Appellant

                                               v.

                                    Edward A. SPRINGS,
                                         Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2016-CV-0112
                          Honorable Robin V. Dwyer, Judge Presiding


                                    SHOW CAUSE ORDER
        Appellant’s brief was due to be filed by August 26, 2016. Neither the brief nor a motion
for extension of time have been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a)(1).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court